     Case: 5:20-cv-00497-DLB Doc #: 5 Filed: 12/16/20 Page: 1 of 3 - Page ID#: 45




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

CIVIL ACTION NO. 20-497-DLB

JOHN SUGG                                                                     PETITIONER


v.                       MEMORANDUM OPINION AND ORDER


WARDEN FRANCISCO QUINTANA,                                                  RESPONDENT

                                        *** *** *** ***

        John Sugg is an inmate at the Federal Medical Center (FMC) in Lexington, Kentucky.

Proceeding without an attorney, Sugg recently filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (Doc. # 1). While Sugg’s submission is difficult to follow,

at bottom, he suggests that the Bureau of Prisons (BOP) has run afoul of the First Step

Act, which was enacted in December 2018, as well as other provisions of federal law, by

improperly calculating his release date. (See id.). Sugg’s petition is now before the Court

on initial screening pursuant to 28 U.S.C. § 2243. See Alexander v. Northern Bureau of

Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

        The Court has fully reviewed Sugg’s petition, but it will deny his request for habeas

relief at this time. That is because Sugg has not yet fully exhausted his administrative

remedies regarding the matter raised in his petition, as required before seeking § 2241

habeas relief. See Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013). Indeed, Sugg

makes it clear that he only communicated about the issue with his case manager and

certain officials at FMC – Lexington, such as the Warden in a recent, November 2020 e-

mail. (See Doc. # 1-1 at 2-5, 11; Doc. # 1-6). That does not constitute full exhaustion.
                                              1
   Case: 5:20-cv-00497-DLB Doc #: 5 Filed: 12/16/20 Page: 2 of 3 - Page ID#: 46




       Under the law, there is a multi-tiered administrative grievance process within the

BOP. If a matter cannot be resolved informally via a so-called “BP-8 Form,” the prisoner

must file an Administrative Remedy Request Form (BP-9 Form) with the Warden, who has

20 days to respond. If the prisoner is not satisfied with the Warden’s response, he may

use a BP-10 Form to appeal to the applicable Regional Director, who has 30 days to

respond. If the prisoner is not satisfied with the Regional Director’s response, he may use

a BP-11 Form to appeal to the General Counsel, who has 40 days to respond. See 28

C.F.R. §§ 542.14, 542.15, and 542.18.          Once the prisoner has fully exhausted his

administrative remedies, he may then file an action in federal court.

       Here, it is clear from Sugg’s submission that he has not yet fully completed the

BOP’s administrative grievance process. And while Sugg repeatedly claims that the

grievance/administrative remedy process is “not applicable” to him (see Doc. # 1 at 2-3)

and that his petition “is exempt from exhaustion requirements” (see Doc. # 1-1 at 11), he

cites no binding legal authority that supports this position. If anything, this Court has

recently made it clear that full administrative exhaustion is required, including in cases

involving sentence-calculation claims and the First Step Act. See Travis v. Beard, No.

0:20-cv-145-HRW, at Doc. # 4 (E.D. Ky. Dec. 2, 2020). Therefore, the Court will deny

Sugg’s petition at this time.

       Accordingly, it is ORDERED as follows:

       (1)    Sugg’s current petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 (Doc. # 1) is DENIED without prejudice to his right to file a new action once he has

fully exhausted his administrative remedies;

       (2)    All pending motions are DENIED as moot;
                                            2
  Case: 5:20-cv-00497-DLB Doc #: 5 Filed: 12/16/20 Page: 3 of 3 - Page ID#: 47




      (3)   This action is STRICKEN from the Court’s docket; and

      (4)   The Court will enter a corresponding Judgment.

      This 16th day of December, 2020.




J:\DATA\ORDERS\PSO Orders\5-20-497 MOO.docx




                                         3
